Case 3:20-cv-01372-TAD-KLH Document 33 Filed 12/04/20 Page 1 of 2 PageID #: 225




  UNITED STATES DISTRICT COURT WESTERN DISTRICT OF LOUISIANA MONROE
                               DIVISION

 AARON LARRY BOWMAN                            * CIVIL ACTION

 VERSUS                                        * DOCKET NO. 3:20-cv-01372


 OUACHITA PARISH SHERIFF’S
 OFFICE, ET AL.                                * JUDGE TERRY A. DOUGHTY

                                               * MAGISTRATE JUDGE KAREN L. HAYES

   MOTION FOR EXTENSION OF TIME TO OPPOSE DEFENDANT’S MOTION TO
          DISMISS COMPLAINT (SECOND REQUEST) (UNOPPOSED)

 NOW COMES the Plaintiff, Aaron Larry Bowman, through the Undersigned, who respectfully
 requests an extension of time to file responsive pleadings in this matter for the following reasons:

    1. This tort and civil rights action was filed in Louisiana state court on September 21, 2020.

    2. This matter was removed to federal court on October 22, 2020.

    3. The University of Louisiana System Board of Supervisors' Defendants previously filed a
       Motion to Dismiss for Failure to State a Claim and for Lack of Jurisdiction with Defendants
       being erroneously named as University of Louisiana at Monroe Police Department (12b)
       on October 30, 2020.

    4.   Co- Defendants, the Louisiana Department of Public Safety have likewise filed Rule 12(b)
         motions to dismiss the suit.

    5. Plaintiff’s Motion for Extension of Time was granted and extended to December 4, 2020.

    6. Plaintiff now requests an additional extension of time due to his Counsel/the Undersigned’s
       immediate family members being diagnosed with Covid-19. The Undersigned is currently
       being tested and awaiting results. Accordingly, the Undersigned must care for her family
       during this time.


    7.    Plaintiff has confirmed, through opposing counsel, that there is no objection to the
         requested extension.

 WHEREFORE, the premises considered, Plaintiff, Aaron Larry Bowman, requests an extension
 of time to file responsive pleadings for an additional twenty days after the noted deadline of
 December 4, 2020.
Case 3:20-cv-01372-TAD-KLH Document 33 Filed 12/04/20 Page 2 of 2 PageID #: 226




                               Respectfully submitted,

                               _____/s/ Donecia Banks-Miley___
                               Donecia Banks-Miley, #35641
                               dbmiley@pwblaw.net




                               Pleasant, Williams & Banks-Miley Law Group, LLC
                               901 North 3rd Street
                               Monroe, Louisiana 71201
                               318.605.4607 phone
                               318.605.4617 facsimile

                               Attorneys for Aaron Larry Bowman




                              CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that a copy of the above and foregoing Motion for Extension of Time to
 Oppose Defendant’s, Board of Supervisors for the University of Louisiana System’s Motion to
 Dismiss filed by Plaintiff, has been electronically filed with the Clerk of Court using the CM/ECF
 filing system. Notice of this filing will be forwarded to all counsel by operation of the Court’s
 electronic filing system.
 Monroe, Louisiana, this 4th day of December 2020.

                               /s/ Donecia Banks-Miley_____
                                Donecia Banks-Miley, #35641
